Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-21-00219-CV

                             Emily YOUNG and Albert Morrison,
                                       Appellants

                                              v.

      Eldon ROALSON, Roalson Interests, Inc.; Douglas Miller II; and Jim Guy Egbert,
                                     Appellees

                 From the 454th Judicial District Court, Medina County, Texas
                              Trial Court No. 17-09-24412-CV
                        Honorable Daniel J. Kindred, Judge Presiding

  BEFORE JUSTICE WATKINS, JUSTICE RODRIGUEZ, AND JUSTICE VALENZUELA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. We order
appellants to pay the costs of this appeal.

       SIGNED August 25, 2021.


                                               _________________________________
                                               Beth Watkins, Justice